Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: "The dismissal of the cause of action based upon fraud is without prejudice to an application by plaintiffs to Supreme Court for leave to serve an amended complaint with regard to that cause of action. Such application should include a copy of the proposed amended complaint accompanied by a disclosure of the evidentiary facts which would support the claims set forth in the proposed amended complaint and would justify the granting of such leave (see, CPLR 3016 [b]; cf. CPLR 3211 [d], [e]).” [See, 65 NY2d 536.]
Judge Alexander taking no part.